Citation Nr: 1033464	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a seizure disorder 
(claimed as a shaking condition).  

4.  Entitlement to service connection for fatigue.

5.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a kidney 
disorder.

6.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for 
hypertension.

7.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for high 
cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits sought on appeal.

The Board observes that the October 2006 rating decision did not 
characterize the service connection claim for a kidney disorder 
as being one involving the need for the submission of new and 
material evidence.  This claim was previously denied by the RO in 
May 2002.  Nonetheless, to establish jurisdiction over the issue 
of service connection for a kidney disorder, the Board must first 
consider the issue of whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.


A hearing was conducted in July 2010 by the undersigned Veterans 
Law Judge at the RO.  A transcript of the hearing is in the 
claims file.

The issues concerning entitlement to service connection for 
bilateral hearing loss and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence indicating that a current disability 
manifested by shaking or shaking of the hands may be associated 
with active service or a service-connected disability.

2.  Fatigue is recognized by the VA Schedule for Rating 
Disabilities as a symptom of coronary artery disease (CAD) for 
which service connection is effect in this case.  There is no 
evidence indicating that fatigue may be associated with active 
service or a service-connected disability other than CAD.

3.  In a final May 2002 rating decision, the RO denied the 
Veteran's claims of service connection for a kidney disorder, 
hypertension, and high cholesterol.

4.  Evidence received since the final May 2002 rating decision is 
cumulative of evidence previously submitted to agency decision 
makers, and does not relate, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claims of service 
connection for a kidney disorder, hypertension, and high 
cholesterol.




CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder (claimed as a 
shaking condition) is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

2.  Service connection for fatigue is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310, 4.14 (2009).

3.  The May 2002 RO rating decision denying service connection 
for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1100 (2009).

4.  The additional evidence presented since the May 2002 RO 
decision is not new and material, and the claim for entitlement 
to service connection for a kidney disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

5.  The May 2002 RO rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2009).

6.  The additional evidence presented since the May 2002 RO 
decision is not new and material, and the claim for entitlement 
to service connection for hypertension is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

7.  The May 2002 RO rating decision denying service connection 
for high cholesterol is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1100 (2009).

8.  The additional evidence presented since the May 2002 RO 
decision is not new and material, and the claim for entitlement 
to service connection for high cholesterol is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to an application to reopen a claim, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, concerning the content of the notice, the appellant 
has not alleged that VA failed to notify him about the 
information and evidence that is necessary to substantiate a 
claim for service connection for a disability.  The Board notes 
that the first notice requirement--informing the claimant about 
the information and evidence not of record that is necessary to 
substantiate the service connection claims, i.e., the existence 
of a disability and a connection between the veteran's service 
and the disability--was met by VA with regard to establishing 
direct service connection on page 10 of a March 2006 notice 
letter in which the RO informed the appellant that, to establish 
service connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an event in 
service causing injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  As to 
secondary service connection under 38 C.F.R. 3.310, the RO 
informed the Veteran on page 9 of the letter of that for that 
type of claim the evidence must show (1) a current physical or 
mental disability in addition to a service-connected disability 
and (2) that the service-connected disability caused or 
aggravated the additional disability. 

With regard to the evidence that VA would seek to provide and the 
evidence the claimant was expected to provide, the Board notes 
that, with regard to evidence of a disease or injury in service, 
claims for service connection for disabilities had been denied in 
the past in this case, and so the Veteran's service treatment 
records would have already been obtained by VA and stored in the 
Veteran's claims file.  However, in an attachment to the March 
2006 notice letter, the RO did tell the Veteran that VA was 
responsible for getting relevant records from any Federal agency 
which might include the military.  As to the existence of a 
current disability, the RO requested that the appellant submit 
medical evidence on his shaking condition (seizure disorder) and 
lack of energy (fatigue), and the RO stated that it would get any 
records that the appellant told VA about in this regard.  On the 
third page of the letter, the RO also informed him that lay 
statements from individuals would also help in making the 
decision on his claims.  

Finally, with regard to establishing a relationship between a 
current disability and an injury, disease, or event in service or 
between a current disability and a service-connected disability, 
the RO told the appellant that medical evidence was "required to 
establish this relationship."  March 2006 letter, page 10.  The 
Board acknowledges that this was error, as the United States 
Court of Appeals for the Federal Circuit has explicitly rejected 
the view that "competent medical evidence is 
required . . . [when] the determinative issue involves either 
medical etiology or a medical diagnosis."  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, 
the Board concludes that this error did not result in harm with 
regard to the Veteran's claims for service connection for a 
seizure disorder (claimed as a shaking disorder) or fatigue.  
(The other claims not being remanded in this case are subject to 
special notice requirements under Kent about reopening previously 
denied claims, and these claims are discussed below.)  

Concerning this, the Board notes that lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 
877 (2007) rev'd on other grounds by Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In this case, because the RO did 
state in other parts of the March 2006 notice letter that lay 
evidence was relevant to the claims, the indication that medical 
evidence was "required" to establish a relationship or nexus 
between a shaking disorder or fatigue and service or a service-
connected disability was not prejudicial because a reasonable 
person could be expected to understand that lay evidence could 
also be submitted in support of the claims.  In fact, in April 
2006, the RO received lay statements from the Veteran written by 
his sisters in response to the March 2006 notice letter.  Thus, 
the Board concludes that any defect in the notice letter was 
cured by actual knowledge on the part of the Veteran that lay 
evidence could be submitted in support of his claims.  

In addition, concerning the information or evidence that the 
appellant was to provide, that element was also met in the March 
2006 letter under the section entitled, "What Do We Still Need 
From You".  As to the information and evidence that VA would 
provide, the RO informed the appellant that VA would assist him 
in getting any records, including medical records, and provided 
him with VA Form 21-4142 (Authorization and Consent to Release 
Information) form that would authorize the RO to assist him in 
this regard; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it was 
necessary to make a decision on his claims.  

Moreover, the Veteran claimed that he believed that his shaking 
condition and fatigue was caused by Agent Orange exposure, and 
the RO informed him on page 2 of the letter, what evidence was 
needed to substantiate a claim for service connection and 
requested that he submit that evidence himself.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the availability 
of presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

With regard to the requirements for reopening previously denied 
claims, the Veteran was advised in the March 2006 letter of both 
the type of evidence needed to reopen his claims of service 
connection for high blood pressure, a kidney disorder, and high 
cholesterol, all secondary to diabetes, and what was necessary to 
establish entitlement to the claimed benefits.  In the March 2006 
letter, the RO addressed the bases for the prior service 
connection denials.  Further, the Veteran has essentially known 
since the May 2002 RO decision that the crux of his case depended 
on his showing that his claimed disorders were related to his 
active duty service, that a current kidney disorder was related 
to his diabetes mellitus, that hypertension had been manifested 
to a compensable degree within one year of his service 
separation, and that high cholesterol was a disability subject to 
service connection.  Thus, the Board finds that the requirements 
regarding notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to establish 
the underlying claim for the benefit sought have been met.  In 
this regard, there is no indicated defect in this case.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With regard to notice of the type of evidence necessary to 
establish a disability rating or effective date for the claims of 
entitlement to service connection, the Board notes that this 
notice was not provided to the Veteran at the time of the March 
2006 notification letter or before the initial adjudication of 
the claims presently on appeal.  The Board acknowledges that the 
notice required by 38 U.S.C.A. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Despite this 
failure the Board finds, for the reasons which follow, that no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision on the claims for service connection in this case.  

In this regard, the preponderance of the evidence is against the 
appellant's claims for service connection, and any questions as 
to what would be an appropriate disability rating and effective 
date to be assigned are moot.  In addition, the RO provided 
notice to the Veteran of evidence necessary to establish a 
disability rating or effective date for the claims of entitlement 
to service connection in a February 2007 letter and the claims on 
appeal were subsequently readjudicated in a February 2008 
statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).  Another notice letter was sent concerning this in July 
2010.  Therefore, the Board concludes that a reasonable person 
could be expected to understand from the notice what was needed.  
Sanders v. Nicholson, 487 F.3d 881, 877 (2007) rev'd on other 
grounds by Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

Thus, for the reasons discussed above, the Board concludes that 
the content of the notice provided to the Veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

In addition, VA has complied with the duty to assist the Veteran 
in this case.  Relevant VA and private medical records have been 
obtained and associated with the claims file.  The Board further 
observes that, pertinent to several of the claims on appeal, the 
Veteran was afforded VA examinations.  The reports of examination 
are dated in April 2002 and August 2006.  Concerning this, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
were predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
provide medical information needed to adjudicate the affected 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Factual Background

The Veteran's service treatment records, encompassing his period 
of active service from 1968 to 1970, make no mention of either 
complaints of, clinical findings pertaining to, or diagnoses 
pertaining to any of the claimed disorders for which service 
connection is sought (with the exception of the hearing loss 
claim (discussed in the REMAND portion of this decision below)).  

Private medical records on file show diagnoses of hypertension 
beginning in 1991, variously described as hypertension and latent 
hypertension.  Other medical records show that hypertension was 
diagnosed in 1999.  None of these records included a diagnosis of 
diabetes.  

In June 2001 the Veteran sought service connection for kidney 
problems, high cholesterol, and high blood pressure.  See VA Form 
21-526.

An April 2000 VA outpatient record includes a notation of 
borderline diabetes controlled by diet.  Another VA outpatient 
record, also dated in April 2000, includes a reference to a 
history of hypertension.  A May 2000 VA medical record includes a 
diagnosis of noninsulin-dependent diabetes mellitus.  

VA laboratory tests dated in May 2000 show findings indicative of 
elevated cholesterol.

A July 2000 VA diabetes education outpatient note shows that the 
Veteran was instructed on a diabetic diet, including low 
saturated fats and low cholesterol.  

A June 2001 VA nurses note includes a history of hyperlipidemia 
[high cholesterol] supplied by the Veteran.  The Board here notes 
that high cholesterol is also referred to as hyperlipidemia.  
Hyperlipidemia is "a general term for elevated concentrations of 
any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).

A June 2001 VA optometry consult report shows that the Veteran 
was taking Lisinopril on a daily basis.  Lisinopril is used 
primarily for the treatment of hypertension.  

The report of an April 2002 VA diabetes mellitus examination 
mentions that the Veteran served in-country in Vietnam as a 
"SeaBee."  The examiner commented that the best he could tell 
the Veteran was first told in 1992 that he had an elevated blood 
sugar and was treated with diet and advised to be active.  This 
appears to be solely based on history provided by the Veteran and 
does not appear to be supported by the medical record.  The 
examiner added that on July 22, 1999, the Veteran was diagnosed 
as having diabetes at the VA Medical center (VAMC) in Huntington, 
West Virginia and at that time high hemoglobin findings were 
reported.  It was added that this occurred when the Veteran was 
48 years old, and that he did not begin taking medication for 
diabetes until he was 55 years old.  The Veteran gave a history 
of first having hypertension in approximately 1988.  Clinical 
findings of elevated cholesterol were also included.  The 
diagnoses included diabetes mellitus Type II (as likely as not 
secondary to Agent Orange exposure); and hypertension, probably 
essential, and diagnosed before the diabetes.  

The RO denied the Veteran's service connection claim for high 
cholesterol in May 2002.  The RO found that high cholesterol was 
a laboratory value and not service-connectable.  The RO also, in 
denying the service connection claim for hypertension found that 
the service treatment records were silent for any cardiac 
conditions or for hypertension, and that while the VA examination 
report indicated that the Veteran's hypertension was initially 
diagnosed in 1988, the examiner provided an opinion that the 
hypertension was probably essential, since the diagnosis was 
prior to that of the diabetes mellitus and the Veteran's BUN and 
creatinine values were found to be normal.  The RO also noted 
that the hypertension was denied as it was not manifested to a 
compensable degree within one year of the Veteran's military 
discharge.  The rating decision also, in denying the claim for 
service connection for a kidney disorder, determined that the 
service treatment records were devoid of any findings relating to 
kidney problems, and that there was no evidence that the claimed 
kidney problems were related to the service-connected diabetes 
mellitus.  (Service connection for diabetes mellitus was granted 
in May 2002).  The Veteran was notified of this decision in May 
2002 and did not appeal the decision.

A November 2005 VA plastic surgery outpatient record notes that 
the Veteran's hypertension was well controlled and that the 
Veteran reported the ability to climb three to four flights of 
stairs.  A good exercise tolerance was noted.  

In March 2006 the Veteran sought to reopen his claims for high 
blood pressure, a kidney disorder, and high cholesterol, all 
claimed as being secondary to his diabetes.  See VA Form 21-4138.  
March 2006 lay statements from the Veteran's sisters indicated 
that the Veteran suffered from involuntary shaking of the hands, 
high blood pressure, high cholesterol, and kidney problems.  

The evidence on file dated subsequent to the RO's May 2002 final 
decision and, in part, concerning the Veteran's application to 
reopen the claims for service connection, consists of VA medical 
records, an August 2006 VA diabetes mellitus examination report, 
and July 2010 hearing testimony.  A May 2002 VA audiology consult 
report shows that the Veteran reported taking medications for 
diabetes, high blood pressure, and cholesterol.  

The report of an August 2006 VA diabetes mellitus examination 
report shows that the Veteran informed the examiner that his 
diabetes and hypertension began in approximately 1995, and that 
his kidney disorder, described as protein in his urine, began 
approximately five years earlier (2001).  The report documented 
several urine test findings, dated in 2005 and 2006.  The 
examiner noted that no kidney disease was present.  The Veteran 
was shown not be limited in his ability to perform strenuous 
activities.  The examiner added that hypertension was not a 
complication of diabetes, noting that it was diagnosed at the 
same time as the diabetes.  The examiner added that while 
hypertension was a disorder which could be worsened or increased 
in severity by the diabetes, he also mentioned that hypertension 
was aggravated when the diabetes affected the kidneys.  To this, 
he observed that the Veteran had very mild elevations of the 
"BUN" [blood urea nitrogen] and creatinine, but that his urine 
had shown no protein over the past two years, and his 
microalbuminuria was negative.  The examiner concluded by opining 
that at this time there was no conclusive sign that the Veteran's 
diabetes had affected his kidney function.  

A November 2006 VA discharge summary includes diagnoses of benign 
hypertrophy of the prostate with urinary obstruction, 
hyperlipidemia, hypertension, and diabetes.  An October 2007 VA 
physician outpatient note includes diagnoses of hyperlipidemia 
and hypertension, both described as stable.  

Other pertinent VA outpatient records includes an April 2009 
primary care physicians note, which shows that diabetes mellitus, 
hypertension, hyperlipidemia, and coronary artery disease were 
all diagnosed.  An August 2009 record in which it is noted that 
the Veteran complained of lacking sufficient energy to perform 
his activities of daily living.  An October 2009 record includes 
a diagnosis of hypertension, due to low blood pressure.  

The Veteran testified in July 2010 before the Board that he did 
not suffer from a seizure disorder but rather from constant 
shaking.  He noted that these symptoms had worsened over the last 
15 years.  See page seven and eight of hearing transcript 
(transcript).  The Veteran also testified that he easily became 
out of breath.  See page 11 of transcript.  Concerning his 
claimed kidney disorder, the Veteran noted that testing had 
showed a high protein level and impaired kidney function.  Id.  
The Veteran seemed to think this might be due to his diabetes or 
high blood pressure.  See page 12 of transcript.  The Veteran 
also asserted that he had suffered from borderline high blood 
pressure for years, beginning in the 1980's.  He added that his 
claimed high cholesterol disorder dated back several years.  See 
page 17 of transcript.  

Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence may be required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; however, the new provisions 
require that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent 
of the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  Consequently, 
the Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.)

Service connection may also be granted for certain chronic 
diseases such as hypertension when the disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 
1116; 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 72 Fed. Reg. 32,395 (2007)..
Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(holding that the availability of presumptive service connection 
for some conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based on 
exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as these now before the Board on appeal, filed on 
or after August 29, 2001, in order to reopen a claim which has 
been denied by a final decision, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

Analysis

Service Connection

Seizure Disorder and Fatigue

The Veteran claims service connection for shaking and fatigue.  
At his July 2010 hearing he denied having a "seizure" disorder 
but rather stated that he has episodes where his hands shake, 
particularly when he holds something or must sign his name.  In 
addition, the Board notes that, in letters written by his sisters 
which were received in April 2006, both stated that the Veteran's 
hands shake.  Moreover, the Veteran testified at the Board 
hearing with regard to the claim for service connection for 
fatigue that he just does not presently have the energy he used 
to have and that he had recently resigned as a pastor of a church 
because he just "couldn't keep up with the pace."  Hearing 
Transcript at 10.  He also has asserted that his fatigue caused 
him to be out of breath easily (see page 11 of transcript) and 
that his fatigue was due to his "other medical issues."  See 
March 2006 claim.  

The Board notes that the Veteran's testimony and his sisters' 
written statements that his hands shake and his own testimony 
that he does not have the energy that he used to constitute 
competent evidence of these conditions because their presence is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Moreover, the Board finds the testimony and statements to be 
credible, although the Board does note that, in the treatment 
records in the file, of which there are many spanning a number of 
years recently, no examiner has noted shaking of the hands, 
either on examination of the upper extremities or as reported as 
history or complained of by the Veteran at the time of 
examination or treatment.

However, with regard to fatigue, the Board notes that this is a 
symptom noted in the VA Schedule for Rating Disabilities among 
the criteria for rating arteriosclerotic heart disease (coronary 
artery disease), a disability for which service connection has 
been granted in this case and a 10 percent assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Although the Veteran has stated 
his belief that his fatigue is due either to his service-
connected diabetes mellitus or to in-service exposure to Agent 
Orange, the Board concludes that, while he is competent to 
describe his fatigue, he is not competent to state that it is the 
result of one disease or cause as opposed to another disease or 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  

Moreover, the Board concludes that remand is not warranted in 
this case for an opinion as to whether fatigue is likely due to 
service-connected disability or to Agent Orange exposure since a 
rating of 10 percent for service-connected heart condition is in 
effect in this case, the criteria for which contemplate fatigue 
among other symptoms.  Service connection may not be granted for 
fatigue as a separate disability as that would constitute 
pyramiding which is to be avoided under VA regulations.  
38 C.F.R. § 4.14.  Accordingly, the Board concludes service 
connection for fatigue as a separate condition in and of itself 
or as a symptom of another service-connected disability is not 
warranted in this case.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.

With regard to the claim for service connection for shaking of 
the hands, the Board concludes that, although the lay evidence is 
competent to describe the presence of the shaking, medical 
evidence is needed to attribute this condition or symptom to a 
service-connected condition.  This is so because, as was the case 
with the claim for service connection for fatigue discussed 
above, lay persons are competent to describe the presence of a 
disorder that is capable of lay observation, such as shaking of 
the hands in this case.  Moreover, in some situations depending 
on the nature of the condition or symptom involved, lay evidence 
may also be competent to support a connection between the current 
condition and service or even between the current condition and a 
service-connected disability.  

However, the Board concludes that in this case the Veteran's own 
assertion that his shaking is the result either of 
service-connected diabetes mellitus type 2 or of Agent Orange 
exposure is not competent evidence because such a connection-
i.e., whether shaking of the hands is a symptom of diabetes or of 
Agent Orange exposure as opposed to its being due to some other 
cause or factor--is a medical matter requiring medical evidence 
to address it.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that matters involving special experience or 
special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  In this regard, the 
Board emphasizes that its conclusion is not that the Veteran's 
statement as to such a connection is not "credible" because it 
is unaccompanied by medical evidence but rather that his 
statement is not "competent" to address the question involved.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(holding that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence; if the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, the 
lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent lay 
evidence).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  In this case, the Board concludes that the 
Veteran's lay assertion as to a connection between shaking of the 
hands and diabetes or Agent Orange exposure is not competent 
evidence because the matter requires more than the ability to 
describe what is perceived by the senses-it requires training to 
demonstrate special knowledge about the symptoms of diabetes and 
about the effects of exposure to the chemical dioxin found in 
herbicides such as Agent Orange.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).

Because the Board has determined that the Veteran's lay assertion 
about a connection between shaking of his hands and 
service-connected diabetes or Agent Orange exposure is not 
competent evidence, the remaining question is whether the Board 
has a duty in this case to remand this claim for a medical 
examination with an opinion about the likelihood of such a 
connection.  Such an examination or opinion is necessary to make 
a decision on a claim if the evidence of record before VA, taking 
into consideration all information and lay or medical evidence 
(including statements of the claimant),

(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and

(B) indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

38 U.S.C. § 5103A(d)(2); see McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

Here, there is credible lay evidence of a current condition or 
symptom described by the Veteran and his sisters as shaking of 
the hands, and so (A) has been met in this case.  Although the 
Board has explained above that the Veteran's own lay evidence is 
not competent in this case to show a connection or relationship 
between shaking of his hands and diabetes or Agent Orange, (B) is 
a low threshold, requiring only that lay or medical evidence 
"indicates" that the disability or symptoms "may be 
associated" with service, without regard to the competency of 
the evidence.  Nevertheless, in this case, the record is devoid 
of any evidence, other than the Veteran's own statements, 
suggesting that such a link exists between his shaking and either 
diabetes or Agent Orange or any service-connected disability or 
his service generally.  In this regard, the Board has reviewed 
all the evidence of record, including, but not limited to, the 
medical evidence, and can find no complaints, findings, or 
references to shaking of the hands being associated with service 
or any service-connected disability.  Treatment records make no 
mention of shaking at all, either on examination or by history or 
complaint provided by the Veteran.  Although the evidentiary 
standard for subsection (B) is low, the Veteran's own conclusory 
and generalized statement that his service caused shaking of his 
hands is not sufficient in itself to meet the low evidentiary 
threshold because all Veterans could make such a statement, 
thereby eliminating "the carefully drafted statutory standards 
governing the provision of medical examinations and require[ing 
VA] to provide such examinations as a matter of course in 
virtually every veteran's disability case.  If Congress had 
intended that requirement, presumably it would have explicitly so 
provided."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 
2010).  For these reasons, the Board concludes that remand is not 
required for a medical examination and opinion about a connection 
between shaking of the hands and active service or a 
service-connected disability.  Cf. Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  

Moreover, while the RO in May 2002 determined that the Veteran 
had been exposed to Agent Orange in Vietnam while serving with 
the Naval Mobile Construction Battalion-7, and while the 
Veteran's DD 214 does show that he had one year and five months 
of foreign service and received the Vietnam Service medal and the 
Vietnam Campaign Medal, the Veteran's claimed disorder of shaking 
is not among the presumptive disorders set out as part of 
38 C.F.R. § 3.309(e).  Thus, examining the possibility of 
entitlement to service connection for his claimed shaking 
disorder, as related to Agent Orange exposure, is not necessary.
For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a seizure disorder (claimed as a shaking 
condition) and for fatigue.  See Gilbert, 1 Vet. App. at 54.  
Therefore, the claims must be denied.

New and Material Evidence

Kidney Disorder

Service connection for kidney problems, claimed as secondary to 
the service-connected diabetes mellitus, was last finally denied 
by the RO in May 2002.  At that time, the RO found that the 
Veteran did not have kidney problems in service and that, 
additionally, he did not have a kidney disorder which was shown 
to be related to his service-connected diabetes mellitus.  The 
May 2002 RO decision was not perfected on appeal and is final.  
38 U.S.C.A. § 7105.  The claim may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. § 5108.  Thus, for 
the evidence to be new and material in this case, it must relate 
to the unestablished fact that either 1) the Veteran had a kidney 
disorder in service which he continues to have currently, or 2) 
that he has a current kidney disorder which is related to his 
service-connected diabetes mellitus.  

The evidence received since the May 2002 RO decision does not 
relate to a previously unestablished fact that would tend to 
substantiate the Veteran's claim. Concerning this, the Board 
finds particularly noteworthy the medical findings from the 
August 2006 VA diabetes mellitus examination report.  In 
pertinent part, the examiner, after examining the Veteran and 
having had an opportunity to view clinical testing conducted in 
the past, opined that there was no conclusive sign that the 
Veteran's diabetes had affected his kidney function.  He also 
noted the Veteran's urine had not shown protein for the preceding 
two years.  

Accordingly, the Board acknowledges that the evidence associated 
with the record subsequent to the RO's May 2002 rating decision 
is clearly new in the sense that it was not before the RO at the 
time of its 2002 decision.  However, as it relates to the claim 
on appeal, the evidence is not material.  Significantly, it is 
not favorable to a finding that the Veteran's claimed kidney 
disorder was either manifested in service or is related to his 
service-connected diabetes mellitus and so it does not raise a 
reasonable possibility of substantiating the claim.  Further, the 
medical record (to include both before and after May 2002) is 
silent as to any medical opinion which suggests that the claimed 
kidney problems were either due to military service or were shown 
to have been caused or aggravated by the Veteran's service-
connected diabetes mellitus.  Thus, the evidence submitted 
subsequent to May 2002 clearly does not relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

Regarding the Veteran's own assertions, in themselves, that his 
claimed kidney disorder is related to his military service or to 
his diabetes mellitus does not constitute new and material 
evidence to reopen the claim because such statements are not 
competent evidence as to a medical nexus requiring medical 
expertise.  Espiritu, 2 Vet. App. at 494-95.  

In sum, while the evidence received since the May 2002 RO 
decision may be new, none is material, and the claim may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Hypertension

Service connection for hypertension was last finally denied by 
the RO in May 2002.  At that time the RO found that the service 
treatment records were silent for any cardiac conditions or for 
hypertension and that while an April 2002 VA examination report 
indicated that the Veteran's hypertension was initially diagnosed 
in 1988, the examiner provided an opinion that the hypertension 
was probably essential, since the diagnosis was prior to that of 
the diabetes mellitus and the Veteran's BUN and creatinine values 
were found to be normal.  The May 2002 RO decision was not 
perfected on appeal and is final.  38 U.S.C.A. § 7105.  The claim 
may not be reopened unless new and material evidence is received.  
38 U.S.C.A. § 5108.  Thus, for the evidence to be new and 
material in this case, it must relate to the unestablished fact 
that either 1) the Veteran had hypertension in service which 
continues currently, or 2) that he has hypertension which is 
related to his service-connected diabetes mellitus.  

The evidence received since the May 2002 RO decision does not 
relate to a previously unestablished fact that would tend to 
substantiate the Veteran's claim.  Concerning a connection 
between the Veteran's claimed hypertension and his service-
connected diabetes mellitus, the Board finds of significant note 
the finding of the VA examiner in April 2002, at which time he 
reported that the Veteran's hypertension was present before his 
diabetes.  Also, the VA examiner in August 2006 opined that the 
Veteran's hypertension was not a complication of his diabetes 
mellitus.  In so finding, while the examiner commented at that 
time that both the Veteran's hypertension and diabetes were 
essentially diagnosed at the same time, this clearly was based on 
history provided to him by the Veteran.  As set out above, the 
medical evidence on file shows that the hypertension was 
diagnosed before the diabetes mellitus.  

Accordingly, while the evidence associated with the record 
subsequent to the RO's May 2002 rating decision is clearly new in 
the sense that it was not before the RO at the time of its 2002 
decision, as it relates to the instant claim, the evidence is not 
material.  Significantly, it does not include competent medical 
evidence that supports a finding that the Veteran's claimed 
hypertension disorder was either manifested in service or is 
related to his service-connected diabetes mellitus.  Further, the 
medical record (to include both before and after May 2002) is 
silent as to any medical opinion which suggests that hypertension 
was either due to his military service or was shown to have been 
caused or aggravated by the Veteran's service-connected diabetes 
mellitus.  Thus, the evidence submitted subsequent to May 2002 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

Regarding the Veteran's own assertions that his hypertension is 
somehow related to his military service or to his diabetes 
mellitus, such statements are not competent evidence because he 
is not competent to offer a medical nexus requiring medical 
expertise.  Espiritu, 2 Vet. App. at 494-95.  
In sum, while the evidence received since the May 2002 RO 
decision may be new, none is material, and the claim may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

High Cholesterol

Service connection for high cholesterol was last finally denied 
by the RO in May 2002.  At that time, the RO found that high 
cholesterol is a laboratory value and not a disability subject to 
service connection.  The May 2002 RO decision was not perfected 
on appeal and is final.  38 U.S.C.A. § 7105.  The claim may not 
be reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.  Thus, for the evidence to be new and material 
in this case, it must relate to the unestablished fact that high 
cholesterol constitutes a disability which may be afforded 
service connection..  

The evidence received since the May 2002 RO decision does not 
relate to a previously unestablished fact that would tend to 
substantiate the Veteran's claim.  The Board notes that the 
Veteran has testified that his high cholesterol dated back 
"several years."  No such findings were reported as part of his 
service treatment records.  Nevertheless, even assuming that the 
Veteran currently has an elevated cholesterol level, and has had 
that symptom since service, under applicable regulation, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen.  The Board notes that a symptom, without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation benefits 
are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

Therefore, high cholesterol is not a "disability" for VA 
compensation benefits purposes.  Accordingly, service connection 
will be denied for this claimed condition.  The law here is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board need not determine the relationship of the Veteran's high 
cholesterol to service, but it should be noted that there is no 
competent evidence of relevant disease or injury in service or 
after service pertaining to the Veteran's elevated cholesterol 
level.  As such, service connection cannot be granted for 
elevated cholesterol.

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone cannot 
constitute medical evidence, as opinions regarding diagnosis or 
nexus require medical expertise.  Espiritu.  His assertions, by 
themselves, cannot constitute competent evidence that tends to 
substantiate the unestablished fact needed to reopen his claim.  
Accordingly, new and material evidence has not been received to 
reopen the Veteran's claim of service connection for high 
cholesterol.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that entitlement to 
service connection for the claimed disorders is not warranted.  
See Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for a seizure disorder (claimed 
as a shaking condition) is denied.

Entitlement to service connection for fatigue is denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for a kidney disorder, the appeal is 
denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for hypertension, the appeal is 
denied.

As new and material evidence has not been submitted to reopen the 
claim of service connection for high cholesterol, the appeal is 
denied.


REMAND

Concerning the remaining issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, remand is 
necessary in this case to obtain a VA audio examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
§§ 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus due to acoustic trauma while serving in 
the military as a heavy equipment operator.  He adds that in this 
capacity he was also exposed to the noise of jet airplanes taking 
off and landing.  See page three of transcript.  The Veteran also 
mentioned that he had suffered from hearing loss for a long time 
before he obtained hearing aids, and that he experienced ringing 
in his ears when he returned home from the service.  See page 
five of transcript.  

The Board notes that the Veteran's service treatment records 
include a finding of left ear high frequency hearing loss in 
September 1968, in the course of his pre-induction examination.  
A hearing loss disorder was not diagnosed at that time.  His 
August 1970 separation examination report shows that hearing 
acuity was measured as being 15/15 on whispered word testing.  

A May 2002 VA audiology consult report shows that bilateral 
sensorineural hearing loss was diagnosed.  The Veteran also 
complained of a periodic and longstanding bilateral tinnitus.  

The Veteran provided credible testimony at his July 2010 hearing, 
during which he discussed his exposure to loud noise in service.  
With respect to how his disabilities have affected his daily 
life, the Veteran informed the VA examiner in May 2002 that he 
had trouble hearing in the presence of background noise.  He 
essentially contended that his hearing loss manifested over a 
period of many years and he did not take notice of it until it 
became very severe.

With regard to the Veteran's lay statements, the Board notes that 
competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training or experience, but 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent 
lay evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived from 
his/her own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered 
competent to relate a history of noise exposure during service.  
See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he sees and feels; for example, he is competent to report 
that he has had problems hearing people talk since service.  In 
addition, based on the evidence submitted and testimony provided 
in support of his claim, the Board finds the Veteran to be 
credible with respect to his assertions.

The duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  VA has a duty to obtain an adequate medical examination 
when the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  See 
Barr v. Nicholson, 21 Vet. 303, 311 (2007).

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he was exposed to acoustic trauma 
in service and consequently suffered from hearing loss and 
tinnitus as a result are competent and credible.  His VA 
treatment records indicate he current suffers from bilateral 
sensorineural hearing loss as well as tinnitus.  The evidence 
provided is also suggestive of a nexus between his current 
disabilities and the in-service noise exposure.  Therefore, a VA 
medical examination is necessary to determine whether the 
Veteran's current hearing loss and tinnitus are etiologically 
related to an in-service cause.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's VA and private treatment records.

After reviewing all VA and private 
treatment records, as well as the Veteran's 
July 2010 hearing testimony, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that current 
bilateral hearing loss and tinnitus-if 
diagnosed--had their onset in service or 
otherwise are causally or etiologically 
related to a disease or injury (i.e., 
acoustic trauma) incurred in active 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), a copy of this 
REMAND and all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Following any other indicated 
development, the RO should readjudicate the 
issues pertaining to entitlement to service 
connection for bilateral hearing loss and 
tinnitus in light of all the evidence of 
record.  If in any respect the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

If indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


